Citation Nr: 1324419	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to the bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran's DD 214 reflects that he served on active duty from December 2003 to March 2005, had almost 5 months of prior active service and had more than 23 years of prior inactive service.  He apparently is still a member of the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

Initially, the Board finds that additional development is required to verify the Veteran's periods of active duty for training and inactive duty for training.  In addition, further development to obtain all medical records pertaining to the Veteran's service in the Army National Guard is required.

The Veteran has reported ankle and knee pain during and since his deployment to Iraq.  Based on this history, the evidence of degenerative arthritis in the knees, and the Veteran's competent histories of current symptoms affecting the ankles, a VA examination is needed to determine the nature and etiology of all ankle and knee disorders that have been present during the period of the claims.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to verify the Veteran's periods of active duty for training and inactive duty for training in the Army National Guard.

2.  Undertake appropriate development to obtain a copy of all available medical records associated with the Veteran's service in the Army National Guard.

3.  Undertake appropriate development to obtain a copy of any other outstanding records pertinent to the claims.

4.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all knee and ankle disorders present during the period of the claims.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

With respect to each knee and ankle disorder present during the pendency of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in or is otherwise etiologically related to the Veteran's period of service from December 2003 to March 2005.  

If the examiner is of the opinion that the disorder is unrelated to the Veteran's extended period of active duty, then the RO or the AMC should have the examiner provide any opinions required to determine whether service connection is warranted on the basis of the Veteran's periods of active duty for training or inactive duty for training.

In addition, with respect to each ankle disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's knee disabilities.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Undertake any other indicated development.

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                         (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

